 60DECISIONS OF NATIONAL LABOR RELATIONA BOARDCONSOLIDATED INDUSTRIES, INC.andUNITED S T E E L-WORKERS OF AMERICA, CIO. Case No. 1-CA-1520. March26, 1954DECISION AND ORDEROn January 7, 1954, TrialExaminerGeorge A.Downingissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts theTrial Examiner'sfindings,conclusions,and recommen-dations.'ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Consoli-dated Industries, Inc.,West Cheshire, Connecticut, and itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in United Steelworkers ofAmerica, CIO, or in any other labor organizationof its em-ployees by laying off employees, or in any other mannerdiscriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.'The Respondent's request for oral argument is hereby denied because the record, excep-tions, and brief, in our opinion, adequately present the issues and positions of the parties.2In support of the 8 (a) (1) allegation of the complaint, employee Stephen Varanko testifiedin part that General Manager Viviano told him, on August 14, 1953, at the close of a conversa-tion about Union activities, that he should get back to work, but "if I hear any more uniontalkout there, from the man I hear it, I'm going to fire him." The Trial Examiner dis-credited this portion of Varanko's testimony on the ground that it was uncorroborated andthat"Viviano and Donnelly both denied making any statement concerning the discharge ofemployees on account of Union activities." An examination of Viviano's testimony fails toshow any such specific denial. However, as the General Counsel has filed no exceptions tothe Intermediate Report, we shall make no finding as to this alleged threat. Accordingly,our independent 8 (a) (1) finding, like that of the Trial Examiner, is based on the Respondent'sinterrogation of employees regarding their union affiliations and activities and Varanko'scredited testimony that Viviano told him, during the same conversation, that "if you got aunion in here, you would suffer in the end, because we'd get time study men in and cut downon a lot of other privileges that we're having, and it would come out of [your] backs in theend."108 NLRB No. 14. CONSOLIDATED INDUSTRIES, INC.61(b) Interrogating its employees concerning union affiliationsand activities, and warning them that union activities mightcause the loss of privileges.(c)Inany other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form, join,or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain fromanyor all of such activities, except to theextent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.'2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Offer to Thomas Danieleski, Stephen Varanko, andJohnVaranko immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and makethem whole, in accordance with the Board's usual remedialpolicies (The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch, 65 NLRB 827; CrossettLumber Co., 8 NLRB 440; F. W. Woolworth Co., 90 NLRB289), for any loss of pay they may have suffered since August21,1953,by reason of the discrimination against them.(b)Post in its plant at West Cheshire, Connecticut, copiesof the notice attached hereto and marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Di-rector for the First Region, shall, after being signed by theRespondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall betakenbythe Respondentto 'insure that said notices are not altered, defaced, or coveredby anyother material.3 The Respondent's unlawful activities, including the discriminatory layoff of Danieleskiand the Varankos, go to the very heart of the Act and indicate a purpose to defeat self-organization of its employees. We are convinced that the unfair labor practices committedby the Respondent are potentially related to other unfair labor practices proscribed by theAct,and that the danger of their commission in the future is to be anticipated from theRespondent's conduct in the past. The preventive purpose of the Act will be thwarted unlessthe Board's order is coextensive with the threat. Accordingly, in order to make effective theinterdependentguaranteesof Section 7 and thus effectuate the policies of the Act, an orderrequiring the Respondentto ceaseand desist from in any manner infringing upon the rightsof employees guaranteed in the Act is deemed necessary. N. L. R. B. v. Globe Wireless,Ltd.,193 F. 2d 748 (C. A. 9); N. L. R. B. v. Entwistle Manufacturing Co., 120 F. 2d 532(C. A. 4).4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, enforcing an order." 6ZDECISIONSOF NATIONAL LABOR RELATIONS BOARD(c)Notify theRegionalDirector for the FirstRegion, inwriting,within ten (10) days from the date of this Order, whatsteps the Respondent has takento comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in UnitedSteelworkersofAmerica, CIO, or in any other labororganizationof our employees by laying off employees,or in any other manner discriminating in regard totheirhireor tenureof employment or any term orcondition of employment.WE WILL NOT interrogate our employees concerningunion affiliation and activities, or warn them that unionactivitiesmight cause loss of privileges.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to join or assist UnitedSteelworkers of America, CIO, or any other labor organ-ization, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining orothermutual aid or protection, or to refrain from anyor all such activities, except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the National LaborRelations Act.WE WILL offer to Thomas Danieleski, Stephen Varanko,and John Varanko immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of pay they may havesuffered by reason of our discrimination against them. CONSOLIDATED INDUSTRIES, INC.63All our employeesare free tobecome or refrain from be-coming membersof the above Union or any other labororgani-zation.CONSOLIDATED INDUSTRIES, INC.,Employer.Dated ................By ....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b),of the National Labor Relations Act, asamended(61 Stat. 136), was heard in New Britain,Connecticut,on November9, 1953, pur-suant to duenoticeThecomplaint,issued onSeptember 29, 1953, by the GeneralCounselof the NationalLaborRelations Board i and based on chargesduly filed andserved, allegedin substance that Respondent had engaged in -unfairlaborpracticesproscribedby Section 8(a) (1) and(3)of the Act (1)by layingoff ThomasDanieleski,Stephen Varanko, and JohnVaranko, on August 21,and thereafter failing to reinstate them, becauseof their Unionmembership and activity;and (2)by interrogating employees concerningtheir Union affil-iationandwarning employees to refrain from Unionactivity. Respondentby its answerdenied the commission of unfair labor practices as allegedAll parties were represented at the hearing by counsel and were afforded full opportunityto participate in the hearing and to file briefs and proposed findings of facts and conclusionsof law. Respondent has filed a brief.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Connecticut corporation which maintains its principal office, place ofbusiness, and a plant at West Cheshire, where it is engaged in the manufacture, sale, anddistribution of aircraft and commercial forgings, dies, castings, tools, etc During the pastyear it has purchased raw materials (brass, steel, aluminum, and other metals) fromsources outside the State valued in excess of $ 2.50,000 and has made sales of finishedproducts to out-of-State points valued in excess of $ 250,000. Respondent is therefore engagedin interstate commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDThe onionis a labor organization which admits to membership employees of Respondent.iThe General Counsel and his representative at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board ConsolidatedIndustries, Inc., is referred to as Respondent, and the Charging Party as the Union. Allevents occurred in 1953. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The evidenceRespondentwas founded about 1948 by Edward S. Russell, who died on June 12, 1953,leaving the business in equal shares to Thomas Creaven, Joseph Viviano, and a Miss Jupson.Creaven, who had originally been Respondent's accountant and later its vice president andcomptroller, assumed the presidency; Viviano, who had been vice president and generalmanager, retained those positions, and Miss Jtipson became secretary and treasurer Thebusinesswas activelymanaged after June 12 mainly by Creaven and Viviano. James J.Donnelly, Jr., was their production supervisor in the plant, Bernard Dymond was foremanover the forgers in plant 2, and Kenneth Mongillo over plant 1, each with supervision oversome 15 to 18 employeesUnion activity began the first or second week in August, and the evidence shows thatDanieleski and the two Varankos were the leaders throughout 2 Danieleski had been foremanin plant 2 prior to August, but had been relieved of that position around August 3 However,he was requested to remain in Respondent's employ as a forger, and he consented to do so,although there was apparently no clear understanding as to his rate of pay. The initial Uniondiscussions took place between Danieleski and the Varankos, and they subsequently soundedout other employees. Impetus was added to the drive on August 14, as aresultof Danieleski'sdissatisfaction with his first paycheck as a forger, received that day, and of his complaintsto his fellow employees. The evidence shows that Respondent then became aware of the natureof the activity among the employees, and that on August 20 it learned not only that the or-ganizing campaign was continuing but also that Danieleski and the Varankos were leading itStephen Varanko testified that on August 14 Donnelly took him from the shop to see Viviano,and that a 30-minute conversation ensued among the 3 of them Varanko testified that Vivianostated he would not hold any punches but would come right to the point, that he heard therewas some Union activity in the forge shop, that Varanko's name was mentioned, and thatwas why they had called him in Viviano inquired as to the nature of the dissatisfactionamong the men, and stated among other things that "if you got a union in here, you wouldsuffer in the end, because we'd get time study men in and cut down on a lot of other privilegesthatwe're having, and it would come out of [your] backs in the end." Viviano also statedthat he knew everything that was goingonout in the plant and what Danieleski and the Varankoswere doing As the conversation ended, Viviano told Varanko, "0. K., get back to work, and ifIhear any more union talk out there, from the man I hear it, I'm going to fire him."Viviano and Donnelly admitted that they had called Varanko in and talked with him for somehalf hour concerning the nature of the disturbance and the disruption of operations which hadoccurred that day, which had centered around his machine, and which had resulted from thefact that the forgers were neglecting their work and were standing around talking Viviano'stestimony was that Varanko explained that the disturbance concerned Danieleski's dissatis-faction with his pay as a forger, though Viviano admitted that he explored with Varanko thequestion of the attitude of the forgers toward their working conditions generally.Donnelly specifically admitted at one point that Varanko had told them about the Union,but he then endeavored to qualify that answer by explaining that the word "Union" was notmentioned, and that Varankohad said that the men intended to straighten out, "by themselves,"their grievances concerning Danieleski's demotion and cut in pay. However, Donnelly admittedat another point that he suspected that something of the nature of Union activities was goingon because of the nature of the disruption, and he testified that Viviano informed Varankothat he wanted to ascertain the nature of the "unrest" among, and the "problems" whichconcerned, the forgers, and wanted to "straighten them out."Under all the circumstances, Varanko's testimony is credited that the discussions includedthe subject of Union activities, since the evidence in its entirety establishes that Viviano andDonnelly were well aware of the nature of the activity which was causing the disruption ofoperations with which they were concerned Indeed, Danieleski testified that, in a conversa-tion on August 14, Donnelly expressly referred to Danieleski's participation in Union affairs,and suggested that Danieleski "straighten out" and "cool off" and that he would be "foremandown below again " Varanko's testimony is also credited as to the references to a time study2An employee named Grasiosa (referred to in the record as "Frankie, the Hat") accom-panied the 3 on 1 tour of solicitation outside the plant, but the evidence does not indicatethat he participated otherwise. CONSOLIDATED INDUSTRIES, INC.65in relationto the Union activities and to the adverse effect on existing privileges and ratesof pay, since Donnelly admitted that he mentioned a time study in connection with a possible"reorganization"to "straighten out" existingunrest and dissatisfaction among the em-ployees, and that he had stated that it might cost the workers more in the long run Varanko'stestimony is not credited, however, as to Viviano's alleged threats to discharge employeesifUnion talk continued, since it stands without corroboration, direct or indirect, and sinceViviano and Donnelly both denied making any statement concerning the discharge of em-ployees onaccount of Union activitiesBetween August 14 and 19, Danieleski went to New Haven and procured authorizationcards from the Union. On the morning of August 19, he distributed the cards at the plantgate asthe employees camein towork, At the end of that workday, he and the Varankosdrove around to the homes of some 26 of the employees and procured signatures Duringapartof that time they were accompanied by Grasiosa, as when they met and solicitedAndrew Matusiewicz (referredto frequently in the record as "Andy" and as "Matches").Matusiewicz reported to Dymond early the next morning that he had been asked to signaUnion card and, upon Dymond's inquiry, stated who had solicited him. Dymond in turnreportedtoViviano,who asked whether Dymond knew if there were other Union activitiesin the shop. Dymond replied that he had heard rumors of such, and Viviano directed Dymondto send in Matusiewicz. The testimony of Matusiewicz and Viviano is in substantial accordthat Viviano questioned Matusiewiczconcerningthe Union and concerning what the latter hadtodo with it. Matusiewicz reported that he had been requested, or given a chance, to jointhe Union. Viviano inquired further who had solicited Matusiewicz, and Matusiewicz informedhim that Danieleski and the Varnakos had, and also mentioned "Frankie, the Hat."On thesameday, Danieleski and the Varankos continued at the plant their efforts to signup additional employees.The next day (Friday) was payday, and the employees were paid,as usual,around noon forthe previous week's work. Around 3:30 p.m., Danieleski and the Varankos prepared to leaveearly,as usual,to cash their paychecks and notified their respective foremen (Dymond andMongillo) they wereleaving.Mongilloreturnedin a few minutes with an envelope which hehanded Danieleski and which contained 2 checks (covering the current week's work), 1 forDanieleski and 1 for Stephen Varanko, and 2 blue slips notifying the men they were laid offfor lack of work. Mongillo said only, "I'm sorry, Red," and Danieleski asked him no ques-tions.In John Varanko's case, when he reported to Dymond that he was leaving, Dymond handedhim anenvelope which similarly contained a final paycheck and a blue layoff slip. Varankotestified that Dymond said, "Don't think that I had anything to do with it," and "I don't knowif you donerightby starting this unionbusiness" Dymond testified that although he did notknow what was in the envelope, Varanko opened it in his presence; that he realized that thecheck and the blue slip signified a termination of some sort, and that he told Varanko he"figured [Varanko] stuck his neck out too far," and "I'm sorry." He denied having toldVaranko he had been let go because of Union activities.Creaven and Viviano testified that they had under consideration as far back as late Junethe question of effecting economies in the operation of the plant, that a reduction in forgerswas one of the avenues considered, but that no definite decision was formulated until August21,when they decided to lay off 3 forgers and 3 pressmen They decided further that alotterywould be the fairest method by which to make the selection for layoff, and Creavenpersonallypreparedthe lottery slips for all employees in theforgeshops and placed themin a cardboard box Thereupon, while Viviano held the box, Creaven withdrew 3 slips, whichhappened to bear the names of Danieleski and the 2 Varankos. The same procedure wasfollowed inselectingthe pressmen, though the record is silent concerning their identity;and no question is presented herein as to their layoffNeither Donnelly nor the foremen were informed of the impending layoff, and they werenot consultedfor recommendations or suggestions either as to the departments to be affectedor astowhat employees should be laid off or retained. In fact, they had no knowledge thata layoff was to be made and took no part whatever in making it, save that Dymond andMongillo delivered the envelopes which contained the final checks and the layoff notices.Creaven and Viviano admitted that no questions of misconduct or of efficiency or abilitywereinvolved and testified that the single circumstance accounting for the selection of thethreemen was their ill fortune in the lottery. Indeed, the evidence shows that the threemen wereallgood workmen, that they had received no criticisms or warnings of any kindconcerningtheirwork and none otherwise save those which emanated from their Union339676 0 - 55 - 6 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDactivities beginning around August 14, and that they had seniority over all or most of theforgers and helpers. Furthermore, there were currently on Respondent's roster a numberof forgers termed "extras," who were conceded by Viviano to constitute "an extravagance,"and it was they whom Respondent used to replace Danieleski and the Varankos.B.Concluding findingsThe evidence establishes that in the midst of anorganizingcampaign, Respondent's man-aging officers, acting with full knowledge of the Union activities and of the identity of theleaders, abruptly laid off those leaders without warning and without consultation with theproduction supervisor or the foremen, who were in fact without knowledge either that a lay-offwas contemplated or what departments were to be affected or which employees wereinvolved.Moreover, the action was taken against an immediate background of investigationbyRespondent concerning the organizing campaign and its leadership and of statementswhich were calculated to impede and restrain the continuation of the activities. *The fore-going circumstances plainly impel the conclusion that Respondent's selection of the threemen in question was motivated by their leadership of the organizing campaign, unless it canbe found that Respondent's evidence was sufficient to overcome the force of those circum-stances.Cf.Law & Son v N. L R. B., 192 F. 2d 236 (C, A. 10), citing Montgomery Ward &Co v. N. L R B., 107 F. 2d 555, 560 (C. A. 7), Sixteenth Annual Report of the NationalLaborRelationsBoard (1951), p. 162; Seventeenth Annual Report of the National LaborRelations Board (1952), p 135.Respondent's defense was that the layoff was made for the purpose of effecting economiesinoperations and that the selection was made by lot, but Respondent's evidence and itsexplanations disclosed such glaring inconsistencies that they serve only to confirm theinference, naturally following from the sequence of the events, that Respondent acted fromdiscriminatory motivations in making the selection which it did 3Thus, Creaven and Viviano were agreed that they began first to consider the question asfar back as June 21, that is, about the time they assumed the management of the business.Yet the evidence shows that late in July they put into effect increases in pay which affectedall,or, practically all, production employees If economies in operation were the desiredobjective, it seems inconceivable that general pay raises would have been given at thattimeCertainly suchraiseswould not have been made without first having laid off or dis-charged unnecessary or inexperienced or inefficient employees It is also inconceivablethatCreaven and Viviano did not discuss with Donnelly, at least, the alleged necessityformaking the layoff, the departments and the employees to be affected thereby, and themeans by which Donnelly would replace those chosen to go Those were matters whichplainlyrequired careful consideration in view of the fact that it was the wide disparitybetween the quality and quantity of production of individual employees which had led to thenew job ratings and the increases in pay made in late JulyObviously, if Respondent's explanations for making the layoff were to ring true, it wouldhavewished to retain its most efficient and most experienced employees, and it wouldhave taken pains to secure their retention Yet, under its explanations, it left the matterto blind chance; and this despite the fact that there were present on its roster of employeesa number of "extra forgers, who were admitted by Viviano to constitute an extravagance.The circumstances also expose Respondent's claim that it settled on the lottery as thefairestway to make the selection Certainly so far as the employees were concerned, thefairestmethod would have turned largely on considerations of seniority and job experiencein such departments as were overstaffed The presence of the extra forgers, candidly con-ceded to represent an extravagance, clearly dictated their selection for layoff in any bonafide reduction, over regular permanent employees of greater seniority. And if it was fair-ness to itself with which Respondent was concerned, it would obviously have retained theemployeeswith the greatesttrainingand efficiency, for otherwise it risked losing, by3Cf.N.L.R B. v. E C. Brown Co., 184 F. 2d 829 (C. A. 2), enfg. 81 NLRB 140. Thegiving of varied orcontradictoryreasons for a dischargemay ofcourse,be considered indetermining the realmotive,N.L.R. B. v. Condensor Corp of America, 128 F. 2d 67;(C.A. 3); and theemployer's inconsistent explanationsof a dischargeis a circumstanceindicating its antiunionmotivation. N. L. R. B. v, Somerset Shoe Co., 111 F. 2d 68; (C. A 1);and see MooresvilleMills, 99 NLRB 572; Sandy HillIron and BrassWorks, 69 NLRB 355,enfd,165 F. 2d 660 (C. A. 2); Lewis & Holmes Motor Freight Co., 63 NLRB 996. CONSOLIDATED INDUSTRIES, INC.67chance, itsmost valuable employees, thereby defeating its claimed objective of efficiencyand economy of operationsFinally— it is fantastic under all the evidence that chance alone would have accountedfor the selection, in any bona fide lottery, of the 3 employees whose leadership in the UnionRespondent had been at pains to confirm the preceding day. Thus the evidence indicatesthat at the time of the layoff there were 28 to 30 employees in the 2 forge shops. The mathe-matical odds that Danieleski and the 2 Varankos would have been chosen by lot were over4,000 to 1 if 30 names were placed in the box, and over 3,300 to 1, if there were 28.It is therefore not material, as Respondent argues, that there was no direct refutation oftheCreaven-Viviano testimony that the selection for layoff was made by lottery, sincethecircumstances as a whole refute the claim. Respondent's further argument that itsdefense is supported by the fact that it did not include Grasiosa in the layoff is also clearlywithoutmerit, for Grasiosa was not shown by the evidence to have been a leader in theUnion's campaign, as were Danieleski and the Varankos Aside from that, the force of theevidence of discriminatory motivation as to the three latter employees is not diminishedby the circumstance that Respondent may not have chosen to eliminate all employees whowere in any way connected with the Union movement.It is, therefore, concluded and found on the basis of the entire evidence that by laying offThomas Danieleski, Stephen Varanko, and John Varanko on August 21, 1953, Respondentdiscriminated against them because of their Union membership and activities, to discouragemembership in the Union.It is also concluded and found that by interrogating its employees concerning Union affilia-tionsand activities and warning employees that Union activities right cause the loss ofprivileges, Respondent engaged in interference, restraint, and coercion within the meaningof Section 8 (a) (1) of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Respondent's activities set forthin sectionIII,above, occurring in connection withRespondent's operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing the free flow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act.3By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondenthas engagedin and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act4By discriminatingin regardto the hire and tenure of employment of Thomas Danieleski,Stephen Varanko, and John Varanko, thereby discouraging membership in the Union, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair practices affecting commerce withinthe meaning of Section 2 (6) and (7) of the Act.THE REMEDYIthaving been found that Respondent engaged in unfair labor practices, it will be recom-mended that it cease and desist therefrom and that it take affirmative action designed toeffectuate the policies of the Act.[Recommendations omitted from publication.]4 Much of the General Counsel's questioning of witnesses was devoted to establishing thatthe action in fact constituted a discharge; and he also argued orally that the evidence es-tablished a discharge rather than a layoff. Respondent's evidence was generally to theeffect that a layoff was intended, though some of the Creaven-Viviano testimony on thesubjectwas indefinite and inconclusive. For practical purposes the point is immaterialinview of the finding that the Respondent's action was discriminatorily motivated, sincethe remedial action would be identical in either case. However, inasmuch as the complaintcharged a layoff, and as the General Counsel at no time sought to amend, the finding hereinhas been conformed to the issue tendered by the pleadings.